Case: 1:20-cv-03693 Document #: 1 Filed: 06/23/20 Page 1 of 8 PagelD #1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

 

(Enter above the full name
of the plaintiff or plaintiffs in
this action)

VS.

RECEIVED

JUN 23 20205 4
THOMAS G. BRUTON

CLERK, U.S. DISTRICT COURT

 

 

 

1:20-cv-03693
Judge Charles R. Norgle
Magistrate Judge M. David Weisman

 

 

(Enter above the full name of ALL
defendants in this action. Do not

use “et al.")

CHECK ONE ONLY:

(To be supplied by the Clerk of this Court)

Vv COMPLAINT UNDER THE CIVIL RIGHTS ACT, TITLE 42 SECTION 1983

U.S. Code (state, county, or municipal defendants)

 

OTHER (cite statute, if known)

COMPLAINT UNDER THE CONSTITUTION ("BIVENS" ACTION), TITLE
28 SECTION 1331 U.S. Code (federal defendants)

BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR

FILING." FOLLOW THESE INSTRUCTIONS CAREFULLY.

 

 
i.

Case: 1:20-cv-03693 Document #: 1 Filed: 06/23/20 Page 2 of 8 PagelD #:2

Plaintiff(s):

5 AO BB

E,

Name: J Lmmie é

List all aliases:

 

Prisoner identification number:

.. ry) .» d } a if
Place of present confinement: lJitl Covaty Adult Detention Facil]
7

Or | \ * —_ . cin. ‘ f sy £r
Address: _7.5 Seu tA fhicaoo Dtheet Joli et, /£ 6
- :
Nae”

 

(If there is more than one plaintiff, then each plaintiff must list his or her name, aliases, ID.
number, place of confinement, and current address according to the above format on a
separate sheet of paper.)

Defendant(s):
(In A below, place the full name of the first defendant in the first blank, his or her official
position in the second blank, and his or her place of employment in the third blank. Space
for two additional defendants is provided in B and C.)

A.

 

 

Defendant: { | | ( var er
Title: Ja. |
Place of Employment:

 

‘i |

Defendant: _/.

Title: {Jocior

Place of Employment: /e/) oat)

Defendant:

Il

A)

CaldAgare=W IIE

a j a re
AUNT we |
7
f

 

Title:

 

Place of Employment:

 

(If you have more than three defendants, then all additional defendants must be listed
according to the above format on a separate sheet of paper.)

Revised 9/2007

j

 
Case: 1:20-cv-03693 Document #: 1 Filed: 06/23/20 Page 3 of 8 PagelD #:3

10. List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
court in the United States:

A. Name of case and docket number:

 

 

B. Approximate date of filing lawsuit: Jo /) 2 0/9

C. List all plaintiffs a you had eorp auntie), jneluding any aliases:

“T

4 if FTE

 

 

D. List all defendants) /aSa//e Covundy,

 

 

 

E. Court in which the lawsuit was filed (if paeneh court, name the district, if state court,
name the county): _/ Cor

 

 

 

 

 

 

 

 

 

F, Name of judge to whom case was assigned:
G. Basic claim made:_C 1 & -_f rele
°F ibs t+ 4 PAC 2, bell Catingvutnd f Wdoumedic SAAS do ia MAC
LE, roe y ond Kade not dak ream eto ae Ac Qc landcoa
H. Disposition of this case (for example: Was the case dismissed? Was it appealed?
Is it still pending?): 5
L Approximate date of disposition:

 

IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,

YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.

Revised 9/2007

 

 
Case: 1:20-cv-03693 Document #: 1 Filed: 06/23/20 Page 4 of 8 PagelD #:4

IV. Statement of Claim:

State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including names, dates, and places. Do not give any legal arguments or cite any
cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets if
necessary.)

a

f A aA € bY een A © f a A ene a f ba A . {/ C OU dy A dt / / De lea b04

cf

~ ff = 7 - 4 —- ni
FAC! lity SeAS 2 Voenyugry $ th AOSD J =

i 2 , 7 "
Mave NECA WYeF FEAIAS

Ne

f) “er
t rom sdu Cc k BR ida ev
/
é

sfonec Fs i the pass / five and a half)

 

 

 

: fhe } arc ay bAce dhe ft zs = ¢ i a ,/} !
./ f
7T vom; i also Aura 6 an of blog of isrh CPN F of Nne de. rE
j ~ ‘ \
Agve had man sn Urincer Jalectiostl f#'rom_4 AS SENSE
5

; f ij , « f } } ff
b CJA b pousAt in dog cus 3 Gs GF G7. {) COGVATy Hous Fs

i Je f Psy fog 4} f ca Cc. f ( fy Qn ly fo be —— + OA And ~ fi gO fics
/

/ . : -— i - ; y 1 2 ff. uf Jf t a if
ad00 «aivea fy /ensof} 100 mu Maia and TOA TO GQWwisAAa

 

f +

C/ / .
More wotea, Jf Aave told she 0D octon he ce ot W,! |
ii oe

po mod be _ : A )
Count Hdult Melertiga Far biti ‘Mis Mame ss bec ta,
f

KV that capoa Ag zy A_ the Fou f thnovsc A _twellpath
C4 /

f cae: \
Hea lth Coré a lon Gc cus th mM uf 4: 0/ € frwfhs CJ thc t
C4 f

( f, bs whe ee oi Te FF BR /
need to he brough Ff 4o the f&mercency foomat the

 

i oi / c f
ho , One / 4o A @vep ( Mm@AreACL JuAogervs to feCmove
T - -

 

 

 

oo” _- ( é fo
[7 | on_iif / ' / 7 1 } ; , ff
the k pone, STOLE tAa fF 3§ dy cA, / lecdled 7,5,44 +he
. 7 7
= ’ . st a: oh a A\ ; ry
a = . F ¥ ie yf f / i) i . a bn / f/f)
fac, /, ty, and Mled:fc! , ta t 7 410A TOVA  AaNa a Mal}
Months to yerceacy Care A€ ages ga Fol t 2
‘ c

Revised 9/2007

 

 
; Case: 1:20-cv-03693 Document #: 1 Filed: 06/23/20 Page 5 of 8 PagelD #:5

 

 

 

 

 

 

 

 

 

\ , J ; >
+ OY Cm and A\e re c ( EG fie . 7 Os f ofa
\
; x , os )
icy CAG 1 r (Ase CA { OC ) Cc Gna f'\ $ a ee)
ae
fy i 3 t fy Py . } f / ‘ <x oo
.* +, } tS Ais t; Oo ‘a FOO CN é ? fe AlAQd a ps ii ey fl € Cw f Fire
Ww
{ zal = % J f) . |
‘ LO SAgQ we /GP Of CmMoevaTt J j DO/fovd
C7
. \/) f\ | I) . ,
in my urine. Afler fthur ond -. Anal? monasas rat
/ _ / f } ib 1
' / oS" CS
papa j ~ {
oA MAF PhaSdGuUAO tufAea »~F we Sf Ac, Ost ss Med 2.
7 7
Cc J je | 5 ; ) 5
rf A moldiale ALINMAC } om / é
é a (

t-._) _ a . i / . i, J
A,ovmerys, JAQv t LAD CE fas @ @ AS /c 7e/n oat (476.S 4a o/) 10

 

 

Silven Crocs Hospds te lin New lenox It. ty havea CT Scena
f P
je fTtTdOA \ 7 ¢ 4 NO he tS af e@ tA G f a4 Ac ue miszsfl7t/a lé
/ . /

' fy 7 ~ ~ of f, fi ‘\ / ,
Kida Py \ THOP veStucking fA fe re? thre FEL Na Mio/d;o/e

& ap “ ‘3 @ pepe! tKweeky or A fe A ihe CT Jc C4 tuo wWerf ba yar y

nptArNve Nt! QeCLA afl) e_. i Pte ef oud Cc Grerveace
a7 / j
GC hood f20 ee ANE CCwine f he Onoo0 eA Mec tA Cort =
fo i F
Ss

while being held jn (v./l County Adult Peleatyon

 

|
a if | 1 s } .
f (Cy; r\, Cw ot i ( we if ¥) ¢ Ly
/ kJ f
Ab aes / ws - }
f, t } mead one dy CAN toc C9I-da /

 

f g / ere fA ai ie. CoC €. Have

titea Grewences Chovet fAil aad al an a JSfo/'}! petypye te brane me
; L*.

to a _hotpite |. Tom Salt Self RIOR is fats at. ee

 

Revised 9/2007

 
Case: 1:20-cv-03693 Document #: 1 Filed: 06/23/20 Page 6 of 8 PagelD #:6

Vv. Relief:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite

no cases or statutes.

I would fs k e (ali C OUA + wa A ol «J {+ { a f CATIOA fone ! F di

 

 

 

 

7 y
/ / Z
TO C/G > the toy, HAcy Acnad/e Cmergen Mea _ /
bs / / Y
(Jee } / . +2 /lof ? ‘a / } € “MeA AL,
/
i . ; / : / :
al ec a 14 (0) i. \ i A Ls O tasCATt {); NaGnliC [ Co fY\ YrPAS a 713-7] if)
eo

the amout of wendy Million ()ol/ors 20, 200, ga0™

) . ~ AN sae * cca Af
40n Aacih cond suf efhitna dan d ,epor dizing my Aeath_.
i uw] ¢f

i A

VI. The plaintiff demands that the case be tried by a jury. yes UO no

CERTIFICATION

Tt am di) Ht

Ltfic Cc fw |

aunty Jail

By signing this Complaint, | certify that the facts stated in this
Complaint are true to the best of my knoWledge, information and
belief. I understand that if this certification is not correct, I may be
subject to sanctions by the Court.

Signed this June dayof /f7/ ,20 QO

 

é wf )
Li POUINKE OF ALCO
(Sigrature of plaintiff or niainges,

Jimmie ne Arce

 

(Print name)
PLSILZ 3? _— xXOLO - Q oO EL
(I.D. Number) = | Home

bas tl Counly feo! t Deteatiaa —— Jimmie ¢. Rece
v f
95 Soudh Chica a9 St 122750 Brestolacgac Dr Unit #I04
wf |
|
|

Joliet, Tikbinose 60436 | Plairfetd Te. £0594

(Address)

6 Revised 9/2007

 
mete ut | A » J \ % *.)
; + si @,7 of 8 PagelD##7..."" mg
Case 3 7 20;cy- 03893 Document #: 13Pilgd-06/28/29 Pay ahrd a 8 i
at fice "75 G3 / / a A a
Jil

  

0 Cou rl / dd Ct Dekerk, (a1 ocd Lag on y—
95 Lene dh Hcage Le ek ray UR 23 ”
f ole de he 604326

Unudeot —dloles Deal Dalit Count Utta Circuwil beak
MOANA

apbpeydl | 77
4-1 POeaS Heed alan Meee
, ynwoD., EACieieh— $F OE o>. LGOL
So20k V7 COLL
 

MIX
Envelope
FSC® C137131

 

Case: 1:20-cv-03693 Document #: 1 Filed: 06/23/20 Page 8 of 8 PagelD #:8

KORE /) TAA

B

FSC

_
f
fy
ae “y
yw ]
~/ CU CAC / fry!
SN] { f& © AN a
= | /
U/

THIS ENVELOPE IS RECYCLABLE AND MADE WITH 30% POST CONSUMER CONTENT aS

© USPS 2016
